The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 5-12-2022 is acknowledged. Claims 1, 4-7. 10, 13, 17, and 34 have been amended. Claims 36-48 have been added. Claims 1-48 are pending. Claims 5-7, 10-17, 19-33-35 and 38-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-4, 7-9, 18 and 36-37 are currently under examination. 

Claim Objections Maintained
The objection to claim 1, 3-4 and 7-9 for reciting claim language drawn to non-elected inventions is maintained for reasons of record. Applicant’s acknowledgement of said objection and a possible rejoinder upon the determination of allowable subject matter is noted.

Claim Rejections Maintained
35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-9 and 36-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for essentially the reasons set forth in the previous Office action in the rejection of claims 4, 7-9 and 34. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It should be noted that claim 34 is now withdrawn from consideration in light of the amendment thereto.
Applicant argues:
1.  Claim 4 has been amended to recite that the antibodies comprise a HCVR with the sequence of SEQ ID NO:18 and a LCVR with the sequence of SEQ ID NO:26.
2.  Claim 7 has been amended to recite the sequence pairs set forth in Tables 1 and 15.
 Applicants arguments have been fully considered and deemed non-persuasive.
With regard to Points 1 and 2, contrary to Applicant’s assertion amended claim 4 is not limited to the antibodies comprising a HCVR with the sequence of SEQ ID NO:18 and a LCVR with the sequence of SEQ ID NO:26 but (like the antibodies of claim 7) to antibodies comprising the CDRs of a HCVR with the sequence of SEQ ID NO:18 and a LCVR with the sequence of SEQ ID NO:26. As outlined in the rejection, Sela-Culang et al. (Frontiers in Immunology, 2013 Vol. 4, article 302, pages 1-13) clearly set forth the role of CDRs, framework regions and constant regions in antibody specificity and affinity. Sela-Culang et al. disclose that the belief CDRs of an antibody are solely responsible for antigen recognition while the constant domains mediate effector activation is an oversimplification as some residues within the CDRs never participate in antigen binding while some off-CDR residues are critical for antigen interaction. Sela-Culang et al. further disclose that only 20-33% of the residues within the CDRs actually participate in antigen binding (see page 4) and that it is well established that some of the framework (FR) residues play an important role in antigen binding (see page 7). This point is demonstrated by the fact that humanizing an antibody by grafting only the CDRs usually results in a significant drop or complete loss of antigen binding. Sela-Culang et al. also discloses that the framework region residues that affect binding can be divided into two categories: those that contact the antigen (which can be close in sequence to the CDRs or far from the CDRs in sequence but are in close proximity to it in 3-D structure) and those that are not in contact with the antigen but affect antigen binding indirectly (which can be in spatial proximity to the CDRs and those that are not). The framework regions residues that are more distant from the paratope (i.e. binding residues) not only play a role in maintaining the overall structure of the Fv domains but may affect antigen binding itself by directing the relative orientation of the VH with relation to the VL and thus the orientation of the CDRs relative to each other (see page 7). Specific knowledge of the FR residues involved in antigen binding is critical for antibody design in general and for the humanization of antibodies in particular. Finally, Sela-Culang et al. disclose that the constant regions of antibodies play a role in antigen binding due to an allosteric influence of the constant domains on the structure of the variable domains as evidenced by the differences in affinity and specificities of antibodies with the same variable region but different isotypes (see page 8). 

As outlined previously, the instant claims are drawn to antibodies that bind to Staphylococcus aureus protein A, wherein said antibodies can comprise the CDRs of SEQ ID NO:18 and SEQ ID NO:26 (claims 4 and 7); have the CDRs with the sequence of SEQ ID NO:20, 22, 24, 28, 30 and 32 (claim 8); and wherein said antibodies can optionally has attenuated Fc binding to Protein A (claims 1-4, 18, 34 and 36-37), comprises H435R and Y436F mutations in the hIgG1 Fc (claims 1-4, 18, 34 and 36-37), comprises an hIgG1 heavy chain of SEQ ID NO:58 (claims 7 and 36), have a KD of less than 10-9 (claims 37), binds S. aureus Newman WT with an EC50 of less than 10-9 (claims 37), demonstrates complement dependent killing of S. aureus, cross-reacts with S. aureus, S. intermedius and/or S. pseudintermedius, mitigates interactions between the Fab of VH3 antibodies (claims 37) and S. aureus  expressing Protein A, reduces S. aureus kidney burden by 3-5 logs compared to untreated mice in a disseminated infection model and demonstrates antibody-dependent killing of S. aureus in human blood (claims 37).
The specification discloses a single antibody (H1xH15140p*/*) that comprises the recited sequences and possesses the recited immunological characteristics. The H1xH15140p*/* antibody meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. However, the aforementioned claims are directed to encompass all antibodies that possess any and all of the aforementioned CDR/variable regions (and fragments thereof). None of these antibodies meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, since the specification is silent as to what "immunoepitopes” are required for a given antibody to bind to the S. aureus Protein A. Moreover, the specification is silent with regard to what immunoepitopes and framework regions must be present for a given antibody to have the recited immunological properties. 
To fulfill the written description requirements set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of antibodies, Applicant must adequately which combination of variable regions, framework (Fd) regions and constant regions that give rise to an antibody with the claimed immunological functions. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of antibodies to which the claims are drawn, such as a correlation between the structure of the antibody and its recited function (specific antibody binding etc.), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of antibodies. The specification fails to disclose what combination of variable regions, Fd regions and constant regions are essential for antibody binding and the other aforementioned immunological characteristics, or which amino acids might be added, replaced or deleted so that the resultant domain peptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant antibody retains the immunological characteristics of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of antibodies to which the claims refer; and accordingly, the specification fails to adequately describe at least a substantial number of members of the claimed genus of antibodies.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily bind to a given antibody. Moreover, as evidenced by Greenspan et al. (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an "epitope" (page 937, column 2).  According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding.  Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding.  Accordingly, it follows that the immunoepitopes that can elicit antibodies that bind to a given antigen can only be identified empirically.  Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of immunoepitopes, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of antibodies. It is well settled that the exchanging of CDRs among between antibodies is not predictable. While the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies. For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) teaches the specificity and affinity of an antibody is exquisitely sensitive to amino acid substitutions within the primary structure of the antibody, since only a single amino acid substitution in the heavy chain of an antibody completely altered the binding specificity of an antibody that binds phosphocholine, such that the altered antibody fails to bind phosphocholine but instead binds DNA (see entire document [e.g., the abstract]). This unpredictability of single amino acid changes in an antibody is underscored by Winkler et al (J. Imm., 265:4505-4514, 2000) who teach that single amino acid changes in antibody side chains can result in unpredictable and substantial changes in antibody specificity; (see entire document [e.g., the abstract]). Chien et al. (Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions at a site remote from the complementarity determining regions of the antigen-binding domain; (see entire document [e.g., the abstract]).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18 (see entire document [e.g., the abstract]). Casadevall et al. (PNAS, Vol 109 No. 31, pages 12272-12273) underscores the importance of the framework regions with regard to antibody affinity and binding specificity. 
Moreover, Sela-Culang et al. (Frontiers in Immunology, 2013 Vol. 4, article 302, pages 1-13) clearly set forth the role of CDRs, framework regions and constant regions in antibody specificity and affinity. Sela-Culang et al. disclose that the belief CDRs of an antibody are solely responsible for antigen recognition while the constant domains mediate effector activation is an oversimplification as some residues within the CDRs never participate in antigen binding while some off-CDR residues are critical for antigen interaction. Sela-Culang et al. further disclose that only 20-33% of the residues within the CDRs actually participate in antigen binding (see page 4) and that it is well established that some of the framework (FR) residues play an important role in antigen binding (see page 7). This point is demonstrated by the fact that humanizing an antibody by grafting only the CDRs usually results in a significant drop or complete loss of antigen binding. Sela-Culang et al. also discloses that the framework region residues that affect binding can be divided into two categories: those that contact the antigen (which can be close in sequence to the CDRs or far from the CDRs in sequence but are in close proximity to it in 3-D structure) and those that are not in contact with the antigen but affect antigen binding indirectly (which can be in spatial proximity to the CDRs and those that are not). The framework regions residues that are more distant from the paratope (i.e. binding residues) not only play a role in maintaining the overall structure of the Fv domains but may affect antigen binding itself by directing the relative orientation of the VH with relation to the VL and thus the orientation of the CDRs relative to each other (see page 7). Specific knowledge of the FR residues involved in antigen binding is critical for antibody design in general and for the humanization of antibodies in particular. Finally, Sela-Culang et al. disclose that the constant regions of antibodies play a role in antigen binding due to an allosteric influence of the constant domains on the structure of the variable domains as evidenced by the differences in affinity and specificities of antibodies with the same variable region but different isotypes (see page 8). 
Recently, the courts addressed describing antibodies by their functions. In the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)) the court stated” 
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

The court further opined that Centocor's suggestion

that our decision in Noelle and the PTO written description guidelines support the view that fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α.  That suggestion is based on an unduly broad characterization of the guidelines and our precedent.
	
The court concluded that 

While our precedent suggests that written description for certain antibody claims can be satisfied by disclosing a well-characterized antigen, that reasoning applies to disclosure of newly characterized antigens where creation of the claimed antibodies is routine.  Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.

Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 
Even more recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed. Cir. 2021), which concerned enablement for claims drawn to antibodies. While said case was dealt with enablement it should be noted that: 
 One of Amgen's expert witnesses admitted that translating an antibody's amino acid "sequence into a known three-dimensional structure is still not possible." J.A. 3910; see also Decision, 2019 U.S. Dist. LEXIS 146305 , at *9 . Another of Amgen's experts conceded that "substitutions in the amino acid sequence of an antibody can affect the antibody's function, and testing would be required to ensure that a substitution does not alter the binding and blocking functions." J.A. 3891; see also Decision, 2019 U.S. Dist. LEXIS 146305 ,  at *9 . 
Said expert testimony illustrates the unpredictability of the antibody arts and clearly sets forth the expectations of the skilled artisan.
Therefore, because the art is unpredictable, in accordance with the MPEP, only the H1xH15140p*/* antibody, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.



Enablement
Claims 1-4, 7-9 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the H1xH15140p*/* antibody, does not reasonably provide enablement for the claimed genus of antibodies for essentially the reasons set forth in the previous Office action in the rejection of claims 4, 7-9 and 34.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. It should be noted that claim 34 is now withdrawn from consideration in light of the amendment thereto.
Applicant argues:
1.  Claim 4 has been amended to recite that the antibodies comprise a HCVR with the sequence of SEQ ID NO:18 and a LCVR with the sequence of SEQ ID NO:26.
2.  Claim 7 has been amended to recite the sequence pairs set forth in Tables 1 and 15.
 Applicants arguments have been fully considered and deemed non-persuasive.
With regard to Points 1 and 2, contrary to Applicant’s assertion amended claim 4 is not limited to the antibodies comprising a HCVR with the sequence of SEQ ID NO:18 and a LCVR with the sequence of SEQ ID NO:26 but (like the antibodies of claim 7) to antibodies comprising the CDRs of a HCVR with the sequence of SEQ ID NO:18 and a LCVR with the sequence of SEQ ID NO:26. As outlined in the rejection, Sela-Culang et al. (Frontiers in Immunology, 2013 Vol. 4, article 302, pages 1-13) clearly set forth the role of CDRs, framework regions and constant regions in antibody specificity and affinity. Sela-Culang et al. disclose that the belief CDRs of an antibody are solely responsible for antigen recognition while the constant domains mediate effector activation is an oversimplification as some residues within the CDRs never participate in antigen binding while some off-CDR residues are critical for antigen interaction. Sela-Culang et al. further disclose that only 20-33% of the residues within the CDRs actually participate in antigen binding (see page 4) and that it is well established that some of the framework (FR) residues play an important role in antigen binding (see page 7). This point is demonstrated by the fact that humanizing an antibody by grafting only the CDRs usually results in a significant drop or complete loss of antigen binding. Sela-Culang et al. also discloses that the framework region residues that affect binding can be divided into two categories: those that contact the antigen (which can be close in sequence to the CDRs or far from the CDRs in sequence but are in close proximity to it in 3-D structure) and those that are not in contact with the antigen but affect antigen binding indirectly (which can be in spatial proximity to the CDRs and those that are not). The framework regions residues that are more distant from the paratope (i.e. binding residues) not only play a role in maintaining the overall structure of the Fv domains but may affect antigen binding itself by directing the relative orientation of the VH with relation to the VL and thus the orientation of the CDRs relative to each other (see page 7). Specific knowledge of the FR residues involved in antigen binding is critical for antibody design in general and for the humanization of antibodies in particular. Finally, Sela-Culang et al. disclose that the constant regions of antibodies play a role in antigen binding due to an allosteric influence of the constant domains on the structure of the variable domains as evidenced by the differences in affinity and specificities of antibodies with the same variable region but different isotypes (see page 8). 
Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed. Cir. 2021), which concerned enablement for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. The court opined:
Wands did not proclaim that all broad claims to antibodies are necessarily enabled. Facts control and, in this court, so does the standard of review. In considering the Wands factors, the district court compared the present case to other cases in which we found lack of enablement due to the undue experimentation required to make and use the full scope of the claimed compounds that require a particular structure and functionality. For example, in Wyeth & Cordis Corp. v. Abbott Laboratories, we held that claims covering methods of preventing restenosis with compounds having certain functionality requirements were invalid for lack of enablement. See 720 F.3d 1380 , 1385-86 (Fed. Cir. 2013). Of particular significance, we held that due to the large number of possible candidates within the scope of the claims and the specification's corresponding lack of structural guidance, it would have required undue experimentation to synthesize and screen each candidate to determine which compounds in the claimed class exhibited the claimed functionality.

The court further stated:

In cases involving claims that state certain structural requirements and also require performance of some function (e.g., efficacy for a certain purpose), we have explained that undue experimentation can include undue experimentation in identifying, from among the many concretely identified compounds that meet the structural requirements, the compounds that satisfy the functional requirement. Id. at 1100 n.2 (citations omitted).
That reasoning applies here. While functional claim limitations are not necessarily precluded in claims that meet the enablement requirement, such limitations pose high hurdles in fulfilling the enablement requirement for claims with broad functional language. See, e.g., Wyeth, 720 F.3d at 1384 (finding that practicing the full scope of the claims would require excessive experimentation); Enzo, 928 F.3d at 1345 (finding that the specification failed to teach whether the many embodiments would be both hybridizable and detectable upon hybridization); Idenix, 941 F.3d at 1155-56 (finding that the broad functional limitation of having efficacy against hepatitis C virus increased the number of nucleoside candidates that would need to be screened).
We also agree with the district court that this invention is in an unpredictable field of science with respect to satisfying the full scope of the functional limitations. One of Amgen's expert witnesses admitted that translating an antibody's amino acid "sequence into a known three-dimensional structure is still not possible." J.A. 3910; see also Decision, 2019 U.S. Dist. LEXIS 146305 , at *9 . Another of Amgen's experts conceded that "substitutions in the amino acid sequence of an antibody can affect the antibody's function, and testing would be required to ensure that a substitution does not alter the binding and blocking functions." J.A. 3891; see also Decision, 2019 U.S. Dist. LEXIS 146305 ,  at *9 . And while some need for testing by itself might not indicate a lack of enablement, we note here the conspicuous absence of nonconclusory evidence that the full scope of the broad claims can [*1088] predictably be generated by the described methods. Instead, we have evidence only that a small subset of examples of antibodies can predictably be generated.
Although the specification provides some guidance, including data regarding certain embodiments, we agree with the district court that "[a]fter considering the disclosed roadmap in light of the unpredictability of the art, any reasonable factfinder would conclude that the patent does not provide significant guidance or direction to a person of ordinary skill in the art for the full scope of the claims." Decision, 2019 U.S. Dist. LEXIS 146305 , at *11 . Here, even assuming that the patent's "roadmap" provided guidance for making antibodies with binding properties similar to those of the working examples, no reasonable factfinder could conclude that there was adequate guidance beyond the narrow scope of the working examples that the patent's "roadmap" produced.
The court concluded:
As the district court noted, the only ways for a person of ordinary skill to discover undisclosed claimed embodiments would be through either "trial and error, by making changes to the disclosed antibodies and then screening those antibodies for the desired binding and blocking properties," or else "by discovering the antibodies de novo" according to a randomization-and-screening "roadmap." Id. Either way, we agree with the district court that the required experimentation "would take a substantial [**8] amount of time and effort." 2019 U.S. Dist. LEXIS 146305 , at *12. We do not hold that the effort required to exhaust a genus is dispositive. It is appropriate, however, to look at the amount of effort needed to obtain embodiments outside the scope of the disclosed examples and guidance. The functional limitations here are broad, the disclosed examples and guidance are narrow, and no reasonable jury could conclude under these facts that anything but "substantial time and effort" would be required to reach the full scope of claimed embodiments.
	In view of the Amgen decision, claiming an antibody by partial structure and function is not necessarily enabling even when preparation of such an antibody is routine and conventional. Consequently, the specification, while being enabling for the H1xH15140p*/* antibody, does not reasonably provide enablement for the claimed genus of antibodies.

As outlined previously, the specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

The instant claims are drawn to antibodies that bind to Staphylococcus aureus protein A, wherein said antibodies can comprise the CDRs of SEQ ID NO:18 and/or SEQ ID NO:26; have the CDRs with the sequence of SEQ ID NO:20, 22, 24, 28, 30 and 32; and wherein said antibodies can optionally has attenuated Fc binding to Protein A, comprises H435R and Y436F mutations in the hIgG1 Fc, comprises an hIgG1 heavy chain of SEQ ID NO:58, have a KD of less than 10-9, binds S. aureus Newman WT with an EC50 of less than 10-9, demonstrates complement dependent killing of S. aureus, cross-reacts with S. aureus, S. intermedius and/or S. pseudintermedius, mitigates interactions between the Fab of VH3 antibodies and S. aureus  expressing Protein A, reduces S. aureus kidney burden by 3-5 logs compared to untreated mice in a disseminated infection model and demonstrates antibody-dependent killing of S. aureus in human blood.
The specification fails to disclose what combination of variable regions, Fd regions and constant regions are essential for antibody binding and the other aforementioned immunological characteristics, or which amino acids might be added, replaced or deleted so that the resultant domain peptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant antibody retains the immunological characteristics of its parent. As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily bind to a given antibody. Moreover, as evidenced by Greenspan et al. (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an "epitope" (page 937, column 2).  According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding.  Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding.  Accordingly, it follows that the immunoepitopes that can elicit antibodies that bind to a given antigen can only be identified empirically.  Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of immunoepitopes, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of antibodies. It is well settled that the exchanging of CDRs among between antibodies is not predictable. While the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies. For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) teaches the specificity and affinity of an antibody is exquisitely sensitive to amino acid substitutions within the primary structure of the antibody, since only a single amino acid substitution in the heavy chain of an antibody completely altered the binding specificity of an antibody that binds phosphocholine, such that the altered antibody fails to bind phosphocholine but instead binds DNA (see entire document [e.g., the abstract]). This unpredictability of single amino acid changes in an antibody is underscored by Winkler et al (J. Imm., 265:4505-4514, 2000) who teach that single amino acid changes in antibody side chains can result in unpredictable and substantial changes in antibody specificity; (see entire document [e.g., the abstract]). Chien et al. (Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions at a site remote from the complementarity determining regions of the antigen-binding domain; (see entire document [e.g., the abstract]).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18 (see entire document [e.g., the abstract]). Casadevall et al. (PNAS, Vol 109 No. 31, pages 12272-12273) underscores the importance of the framework regions with regard to antibody affinity and binding specificity. 
Moreover, Sela-Culang et al. (Frontiers in Immunology, 2013 Vol. 4, article 302, pages 1-13) clearly set forth the role of CDRs, framework regions and constant regions in antibody specificity and affinity. Sela-Culang et al. disclose that the belief CDRs of an antibody are solely responsible for antigen recognition while the constant domains mediate effector activation is an oversimplification as some residues within the CDRs never participate in antigen binding while some off-CDR residues are critical for antigen interaction. Sela-Culang et al. further disclose that only 20-33% of the residues within the CDRs actually participate in antigen binding (see page 4) and that it is well established that some of the framework (FR) residues play an important role in antigen binding (see page 7). This point is demonstrated by the fact that humanizing an antibody by grafting only the CDRs usually results in a significant drop or complete loss of antigen binding. Sela-Culang et al. also discloses that the framework region residues that affect binding can be divided into two categories: those that contact the antigen (which can be close in sequence to the CDRs or far from the CDRs in sequence but are in close proximity to it in 3-D structure) and those that are not in contact with the antigen but affect antigen binding indirectly (which can be in spatial proximity to the CDRs and those that are not). The framework regions residues that are more distant from the paratope (i.e. binding residues) not only play a role in maintaining the overall structure of the Fv domains but may affect antigen binding itself by directing the relative orientation of the VH with relation to the VL and thus the orientation of the CDRs relative to each other (see page 7). Specific knowledge of the FR residues involved in antigen binding is critical for antibody design in general and for the humanization of antibodies in particular. Finally, Sela-Culang et al. disclose that the constant regions of antibodies play a role in antigen binding due to an allosteric influence of the constant domains on the structure of the variable domains as evidenced by the differences in affinity and specificities of antibodies with the same variable region but different isotypes. (see page 8).
	Recently the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed.
Cir. 2021), which concerned enablement for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. The court opined:
Wands did not proclaim that all broad claims to antibodies are necessarily enabled. Facts control and, in this court, so does the standard of review. In considering the Wands factors, the district court compared the present case to other cases in which we found lack of enablement due to the undue experimentation required to make and use the full scope of the claimed compounds that require a particular structure and functionality. For example, in Wyeth & Cordis Corp. v. Abbott Laboratories, we held that claims covering methods of preventing restenosis with compounds having certain functionality requirements were invalid for lack of enablement. See 720 F.3d 1380 , 1385-86 (Fed. Cir. 2013). Of particular significance, we held that due to the large number of possible candidates within the scope of the claims and the specification's corresponding lack of structural guidance, it would have required undue experimentation to synthesize and screen each candidate to determine which compounds in the claimed class exhibited the claimed functionality.

The court further stated:

In cases involving claims that state certain structural requirements and also require performance of some function (e.g., efficacy for a certain purpose), we have explained that undue experimentation can include undue experimentation in identifying, from among the many concretely identified compounds that meet the structural requirements, the compounds that satisfy the functional requirement. Id. at 1100 n.2 (citations omitted).
That reasoning applies here. While functional claim limitations are not necessarily precluded in claims that meet the enablement requirement, such limitations pose high hurdles in fulfilling the enablement requirement for claims with broad functional language. See, e.g., Wyeth, 720 F.3d at 1384 (finding that practicing the full scope of the claims would require excessive experimentation); Enzo, 928 F.3d at 1345 (finding that the specification failed to teach whether the many embodiments would be both hybridizable and detectable upon hybridization); Idenix, 941 F.3d at 1155-56 (finding that the broad functional limitation of having efficacy against hepatitis C virus increased the number of nucleoside candidates that would need to be screened).
We also agree with the district court that this invention is in an unpredictable field of science with respect to satisfying the full scope of the functional limitations. One of Amgen's expert witnesses admitted that translating an antibody's amino acid "sequence into a known three-dimensional structure is still not possible." J.A. 3910; see also Decision, 2019 U.S. Dist. LEXIS 146305 , at *9 . Another of Amgen's experts conceded that "substitutions in the amino acid sequence of an antibody can affect the antibody's function, and testing would be required to ensure that a substitution does not alter the binding and blocking functions." J.A. 3891; see also Decision, 2019 U.S. Dist. LEXIS 146305 ,  at *9 . And while some need for testing by itself might not indicate a lack of enablement, we note here the conspicuous absence of nonconclusory evidence that the full scope of the broad claims can [*1088] predictably be generated by the described methods. Instead, we have evidence only that a small subset of examples of antibodies can predictably be generated.
Although the specification provides some guidance, including data regarding certain embodiments, we agree with the district court that "[a]fter considering the disclosed roadmap in light of the unpredictability of the art, any reasonable factfinder would conclude that the patent does not provide significant guidance or direction to a person of ordinary skill in the art for the full scope of the claims." Decision, 2019 U.S. Dist. LEXIS 146305 , at *11 . Here, even assuming that the patent's "roadmap" provided guidance for making antibodies with binding properties similar to those of the working examples, no reasonable factfinder could conclude that there was adequate guidance beyond the narrow scope of the working examples that the patent's "roadmap" produced.
The court concluded:
As the district court noted, the only ways for a person of ordinary skill to discover undisclosed claimed embodiments would be through either "trial and error, by making changes to the disclosed antibodies and then screening those antibodies for the desired binding and blocking properties," or else "by discovering the antibodies de novo" according to a randomization-and-screening "roadmap." Id. Either way, we agree with the district court that the required experimentation "would take a substantial [**8] amount of time and effort." 2019 U.S. Dist. LEXIS 146305 , at *12. We do not hold that the effort required to exhaust a genus is dispositive. It is appropriate, however, to look at the amount of effort needed to obtain embodiments outside the scope of the disclosed examples and guidance. The functional limitations here are broad, the disclosed examples and guidance are narrow, and no reasonable jury could conclude under these facts that anything but "substantial time and effort" would be required to reach the full scope of claimed embodiments.
	In view of the Amgen decision, claiming an antibody by partial structure and function is not necessarily enabling even when preparation of such an antibody is routine and conventional. Consequently, the specification, while being enabling for the H1xH15140p*/* antibody, does not reasonably provide enablement for the claimed genus of antibodies.

35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 18 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mach et al. (U.S. Patent 7,488,807) and Jendeberg et al. (Journal of Immunological Methods Vol. 201, pages 25-34 – IDS filed on 4-8-2020) for the reasons set forth in the previous Office action in the rejection of claims 1-4 and 18.
Applicant argues:
1.  Claim 1 has been amended to require that the claimed antibody have the following characteristics:
	(a) has attenuated IgG1 Fe binding to Protein A and/or SpsQ;

	(b) comprises H435R and Y436F mutations in the hIgG1 Fc (EU index numbering); and

	(c) demonstrates complement dependent killing of S. aureus by 1-3 logs compared to untreated samples in complement preserved serum and reduces S. aureus kidney burden by 3-5 logs compared to untreated mice in a disseminated infection model.

2.  Neither cited reference suggests a motivation to combine said references.
3.  The mere fact that references can be combined does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art.
4.  Any suggestion to combine the cited references must rely on hindsight reasoning.
5.  The ability of the claimed antibodies to reduce S. aureus kidney burden was unexpected.
6.  Simply mentioning that H435R and Y436F mutations decrease Fc binding to SpA does not correlate to teaching that said mutations would result in the claimed physiological effects.
Applicant’s arguments have been fully considered and deemed non-persuasive.

	With regard to Point 1, given that the antibodies of the combined references would have the same structure as those of the rejected claims they would necessarily have the same immunological characteristics.
With regard to Point 2-3, the KSR decision forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obvious.  See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  In this instance all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Moreover, as set forth in the rejection the skilled artisan would have been motivated to modify the antibodies of Mach et al. as disclosed by Jendeberg et al. in order to take advantage of the reduced SpA binding in antibody studies and that one would have had a reasonable expectation of success as Jendeberg et al. discloses the mutation of all types of antibodies.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see Point 4), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regard to Applicant’s assertion of unexpected results (Point 5), Applicant has failed to provide evidence supporting said assertion. The MPEP states:
716.02(b) Burden on ApplicantBURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTEDAND SIGNIFICANTThe evidence relied up should establish “that the differences in results are in factunexpected and unobvious and of both statistical and practical significance.” Ex parteGelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions inappellants’ brief that the claimed polymer had an unexpectedly increased impact strength“are not entitled to the weight of conclusions accompanying the evidence, either in thespecification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. &Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybeanplant, however there was no basis for judging the practical significance of data withregard to maturity date, flowering date, flower color, or height of the plant.). See also Inre Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re EliLilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in  MPEP  §716.02(c).APPLICANTS HAVE BURDEN OF EXPLAINING PROFFERED DATA“[A]ppellants have the burden of explaining the data in any declaration they proffer asevidence of non-obviousness.” Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat.App. & Inter. 1992).DIRECT AND INDIRECT COMPARATIVE TESTS ARE PROBATIVE OFNONOBVIOUSNESSEvidence of unexpected properties may be in the form of a direct or indirect comparisonof the claimed invention with the closest prior art which is commensurate in scope with theclaims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP  §716.02(d) - §  716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294,298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433(CCPA 1971) for examples of cases where indirect comparative testing was foundsufficient to rebut a prima facie case of obviousness.The patentability of an intermediate may be established by unexpected properties of anend product “when one of ordinary skill in the art would reasonably ascribe to a claimedintermediate the contributing cause’ for such an unexpectedly superior activity orproperty.” In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979).“In order to establish that the claimed intermediate is a contributing cause’ of theunexpectedly superior activity or property of an end product, an applicant must identifythe cause of the unexpectedly superior activity or property (compared to the prior art) inthe end product and establish a nexus for that cause between the intermediate and the endproduct.” Id. at 479.
Additionally, 
716.01(c) Probative Value of Objective EvidenceTO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULDBE SUPPORTED BY ACTUAL PROOFObjective evidence which must be factually supported by an appropriate affidavit ordeclaration to be of probative value includes evidence of unexpected results, commercialsuccess, solution of a long-felt need, inoperability of the prior art, invention before the dateof the reference, and allegations that the author(s) of the prior art derived the disclosedsubject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699,705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected resultsmust be established by factual evidence.” “[A]ppellants have not presented anyexperimental data showing that prior heat-shrinkable articles split. Due to the absence oftests comparing appellant’s heat shrinkable articles with those of the closest prior art, weconclude that appellant’s assertions of unexpected results constitute mere argument.”). Seealso In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parteGeorge, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).
ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCEThe arguments of counsel cannot take the place of evidence in the record. In re Schulze,346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorneystatements which are not evidence and which must be supported by an appropriateaffidavit or declaration include statements regarding unexpected results, commercialsuccess, solution of a long-felt need, inoperability of the prior art, invention before thedate of the reference, and allegations that the author(s) of the prior art derived thedisclosed subject matter from the applicant.
Contrary to Applicant’s assertion, the skilled artisan would readily expect that the reduction of Fc binding to SpA would affect the physiological characteristics of the antibody resulting in increased efficacy. Consequently, in the absence of supporting evidence, Applicant’s assertion that the ability antibodies with the claimed modifications in their Fc portion to reduce S. aureus kidney burden constitutes an unexpected result is deemed unpersuasive.
With regard to Point 6, the ability of an antibody to reduce S. aureus kidney burden is an inherent characteristic of the antibody and hence the antibodies resulting from the combination of Mach et al. and Jendeberg et al. would have all the immunological characteristics of the instant invention. The mere recognition of inherent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979). Thus, although the prior art does not specifically anticipate the claimed functional interactions, it is the combination of the references that would inherently lead to the modification of the immunological properties. Moreover, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.

As outlined previously, Mach et al. disclose antibodies (and compositions comprising said antibodies) that bind to Protein A of Staphylococcus aureus (see abstract).
Mach et al. differs from the rejected claims in that they don’t explicitly disclose the use of antibodies with a modified hIgG1 Fc region generally and the H435R and Y436F specifically,
Jendeberg et al. disclose that making H435R and Y436F mutations in the hIgG1 Fc region results in the elimination of SpA (Protein A) binding. Jendeberg et al. further disclose that their mutants are effective for the structural and functional studies of antibodies (see abstract).
It would have been obvious for one of ordinary skill in the art to modify the Fc regions of the antibodies of Mach et al. in order to utilize them in antibody studies. 
One would have had a reasonable expectation of success as Jendeberg et al. discloses the mutation of all types of antibodies.

Claims 1-4, 18 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mach et al. (U.S. Patent 7,488,807) and Kokai-Kun et al. (WO 03/063772) for the reasons set forth in the previous Office action in the rejection of claims 1-4 and 18.
Applicant argues:
1.  The findings of Kokai-Kun et al. does not disclosed antibodies with the recited mutations have improved activity over the parent antibody.
2.  No rationale is provided by either publication for the production of anti-S. aureus antibodies with decreased Fc binding to Protein A and hence there is no motivation to combine the cited references to arrive at the antibodies of claim 1.
3.  The antibodies of Kokai-Kun et al. are functionally different from the claimed antibodies as they weren’t designed for systemic administration.
Applicant’s arguments have been fully considered and deemed non-persuasive.

	With regards to Points 1 and 2, Kokai-Kun et al. explicitly disclose: 
“an antibody may be modified in its Fc region to prevent binding to bacterial proteins. The Fc region normally provides binding sites for accessory cells of the immune system. As the antibodies bind to bacteria, and coat them, these accessory cells recognize the coated bacteria and respond to infection. When a bacterial protein binds to the Fc region near the places where accessory cells bind, the normal
function of these cells is inhibited. For example, Protein A, a bacterial protein
found in the cell membrane of S. aureus, binds to the Fe region of lgG near
accessory cell binding sites. In doing so, Protein A inhibits the function of these accessory cells, thus interfering with clearance of the bacterium. To circumvent this interference with the antibacterial immune response, the Fe portion of the antibody of the invention may be modified to prevent non-specific binding of Protein A while retaining binding to accessory cells.” (see paragraph [030]). 

Kokai-Kun et al. further disclose:

		“The MAbs of the invention bind to an "antigen" which, as used
herein, is a polypeptide sequence, a non-proteinaceous molecule, or any
molecule that can be recognized by the immune system… An antigen
may also be a non-proteinaceous component of staphylococci such as a
carbohydrate or lipid” (see paragraph [032]).

And:

“…the MAbs may be modified by standard molecular biology techniques to exhibit varied Fe portions or modified Fe portions. Modifications of this type can be extremely important to the antibody's effectiveness against certain pathogens. For example, part of the mechanism by which S. aureus escapes the humeral immune response is the ability of Protein A to bind the Fe portion of antibodies. This binding
interaction decreases the antibody's capacity to mediate clearance of the bacterium.” (see paragraph [052]).

Consequently, the skilled artisan would readily recognize the benefits of modifying the Fc portion of antibodies as disclosed by Kokai-Kun.
	With regard to Point 3, Kokai-Kun et al. disclose:
“When a MAb is introduced into a host systemically, the MAb will circulate and eventually specifically bind an antigen. When this occurs, the MAb/antigen complex then triggers activation of the complement pathway. Ultimately, proteins generated by activation of the complement cascade will bind to MAbs that are in turn bound to a specific antigen on the surface of a pathogen, such as a bacterium. When these complement proteins bind MAbs, the bacterium is marked for destruction by a phagocytic cell. In contrast, the MAbs of the invention are administered to the nares. In this location of the host, the MAb does not have access to the complement cascade. Rather, the ability to block and alleviate staphylococcal colonization directly, without the aid of any supportive mechanism, is a unique property of the MAb of the invention.” (see paragraph [056]).

The skilled artisan would readily recognize that the activation of the complement pathway is dependent on the location of the administration not the antibody itself.

As outlined previously, Mach et al. disclose antibodies (and compositions comprising said antibodies) that bind to Protein A of Staphylococcus aureus (see abstract).
Mach et al. differs from the rejected claims in that they don’t explicitly disclose the use of antibodies with a modified hIgG1 Fc region generally and the H435R and Y436F specifically,
Kokai-Kun et al. disclose that utilizing a hIgG1 comprising the sequence of SEQ ID NO:58 (which includes the H435R and Y436F mutations) results in the elimination of SpA (Protein A) binding. Kokai-Kun et al. further disclose that their mutants are effective for reducing the colonization of S. aureus in the nasal cavity.
It would have been obvious for one of ordinary skill in the art to modify the Fc regions of the antibodies of Mach et al. in order to take advantage of their increased efficacy in preventing S. aureus colonization. 
One would have had a reasonable expectation of success as Jendeberg et al. discloses the mutation of all types of antibodies.
RESULT 14
ABR63190
ID   ABR63190 standard; protein; 332 AA.
XX
CC PN   WO2003063772-A2.
XX
CC PD   07-AUG-2003.
XX
CC PF   23-DEC-2002; 2002WO-US040925.
XX
PR   21-DEC-2001; 2001US-0341806P.
XX
CC PA   (BIOS-) BIOSYNEXUS INC.
XX
CC PI   Kokai-Kun JF,  Mond JJ,  Fischer GW,  Stinson JR,  Walsh SM,  Lees A;
XX
DR   WPI; 2003-721613/68.
DR   N-PSDB; ACF79681.
XX
CC PS   Claim 13; Fig 2; 74pp; English.
XX
CC   The present sequence is the protein sequence for a mutated form of 
CC   monoclonal antibody (MAb) A110 that retains the ability of A110 to bind 
CC   to lipoteichoic acid (LTA) but which is unable to bind to staphylococcal 
CC   protein A. To generate the mutant antibody, the CH3 domain of A110 IgG1, 
CC   which binds to protein A, was mutated such that it included the amino 
CC   acid substitutions H435R and Y436F. The treatment of a patient with a 
CC   composition comprising the mutant IgG1, denoted A1000 Fc, by nasal 
CC   installation results in either no nasal colonization by staphylococci for
CC   at least 12 hours after administration, or a discernible decrease in the 
CC   number of staphylococcal colonies in the nares, in the frequency of 
CC   positive cultures taken from the nares, or in the frequency of 
CC   staphylococcal infections. The use of MAbs as a pre-release treatment 
CC   serves to inhibit community spread of hospital acquired staphylococcal 
CC   strains. MAbs of the invention have multiple beneficial effects including
CC   alleviation of pre-existing staphylococcal nasal colonization and 
CC   blocking of staphylococcal nasal colonization. They work independently of
CC   the normal supportive mechanisms in immune response that enhance antibody
CC   activity against a pathogen
XX
SQ   Sequence 332 AA;

  Query Match             100.0%;  Score 1763;  DB 4;  Length 332;
  Best Local Similarity   100.0%;  
  Matches  330;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 62

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 122

Qy        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 182

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        183 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE 242

Qy        241 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 302

Qy        301 QQGNVFSCSVMHEALHNRFTQKSLSLSPGK 330
              ||||||||||||||||||||||||||||||
Db        303 QQGNVFSCSVMHEALHNRFTQKSLSLSPGK 332

  
New Grounds of Rejection
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 18 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered vague and indefinite by the use of the phrase “…demonstrates C3 and complement dependent killing of S. aureus by 1-3 logs compared to untreated sample…”. It is unclear whether the 1-3 log variation is an increase or decrease when compared to untreated samples. Consequently, it is impossible to determine the metes and bounds of the claimed invention. 

Conclusion

No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 12, 2022